Citation Nr: 0125767	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing.

2. Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from March 1946 to January 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In a March 2001 substantive appeal, the appellant requested a 
travel board hearing before a Member of the Board.  
38 U.S.C.A. § 7107(c) (West Supp. 2001).  By an August 2001 
letter, the RO informed him of the time and place of a 
hearing scheduled for September 2001.  The appellant did not 
report for the hearing, as recorded by the Member of the 
Board designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  


REMAND

The appellant filed a VA Form 26-4555, Veteran's Application 
in Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant, in November 2000.  He contends that he 
should be awarded certificates of eligibility for assistance 
in acquiring specially adapted housing or for financial 
assistance in acquiring special home adaptations because he 
needs to acquire special home adaptations or purchase a home 
adapted to his special needs, including confinement to a 
wheelchair due to a service-connected disability.  

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 1991); 38 C.F.R. § 3.809(b) (2001).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d) (2001).  

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b) (West 1991); 38 
C.F.R. § 3.809a (2001).  See also VAOPGCPREC 75-90 and 
VAOPGCPREC 24-97.  

The appellant has the following service-connected 
disabilities: left below-the-knee amputation; left and right 
upper extremity sensorimotor polyneuropathy; and right knee 
degenerative joint disease.  The appellant has not undergone 
a VA examination to determine whether these disabilities 
produce impairment as required by 38 U.S.C.A. § 2101 (West 
1991) and 38 C.F.R. § 3.809 (2001), and specifically whether 
it is at least as likely as not that a service-connected 
disability or disabilities precludes regular and constant 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  Such a medical determination is a central part 
of the analysis in this case, and the lack of such evidence 
precludes effective adjudication of the claims.  The case is 
REMANDED for the following development:

1.  In conducting the development herein, 
the RO must ensure compliance with all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West Supp. 2001) and 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

2.  Ask the appellant to supply the names 
and addresses of any individuals or 
treatment facilities that have treated 
him for his service-connected 
disabilities since November 2000, the 
dates of such treatment, and any 
necessary releases for VA to obtain 
copies of private records pertaining to 
that treatment.  Obtain copies of all 
clinical records from the sources that 
the appellant identifies and for which he 
provides a release, if a release is 
necessary.  All documents obtained must 
be associated with the claims file.  

3.  Schedule the appellant for an 
examination to determine whether his 
service-connected disabilities establish 
eligibility for specially adapted housing 
or a home adaptation grant.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The examiner should be 
asked to opine as to whether it is at 
least as likely as not that a service-
connected disability or disabilities 
precludes regular and constant locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The medical 
rationale for any opinion expressed must 
be discussed in an examination report, 
which must be associated with the claims 
file.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


